Citation Nr: 1234371	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for arthritis of both knees.

7.  Entitlement to service connection for arthritis of both hands.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for acid reflux and hiatal hernia.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for breathing problems, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Gordon and Doner, P.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.P.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO.

In January 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran's representative appears to have raised the issues of an increased rating for the service-connected diabetes mellitus and service connection for a heart condition and peripheral neuropathy, as indicated on pages 28 and 35 of the hearing transcript.  These matters are referred to the RO for appropriate action.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for hypertension, a low back disorder, tinnitus, vertigo, breathing problems, hearing loss and PTSD are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not found to have presented any lay assertions sufficient to establish a continuity of symptomatology referable to arthritis of the knees and hands, acid reflux or a hiatal hernia, or sleep apnea beginning in service. 

2.  The Veteran is not shown to have manifested complaints or findings referable to arthritis of the knees and hands, acid reflux or a hiatal hernia or sleep apnea in service or for many years thereafter.  

3.  The currently demonstrated arthritis, acid reflux and a hiatal hernia, and sleep apnea are not shown due to any event or incident from service.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by arthritis of the hands is not due to disease or injury that was incurred in or aggravated by active duty service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran's disability manifested by arthritis of the knees is not due to disease or injury that was incurred in or aggravated by active duty service; nor may any be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran's disability manifested by acid reflux and hiatal hernia is not due to disease or injury that was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A July 2008 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran was also notified of how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

A remand for a VA medical opinion is not necessary to decide these claims because the record does not contain any STRs the showing the Veteran incurred a related injury or disease in service, competent and credible lay assertions establishing a continuity of symptomatology since service, or has a current diagnosis that may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas 18 Vet. App. at 517.

The claims file contains treatment records identified by the Veteran, VA treatment records, and Social Security Administration (SSA) disability records.  

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his claims and the Veteran, through his testimony, and his attorney's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claims.  He has been given ample opportunity to present evidence and argument in support of his claims.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Service Connection-In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.


Arthritis of the Knees and Hands; Acid Reflux; and Sleep Apnea

The Veteran generally asserts that he has sleep apnea, arthritis of the knees and hands, and acid reflux and a hiatal hernia that are due to his active service.  

Specifically, he testified that he was not aware of an injury in service that would have caused the arthritis and that it "[ran]in his family," as indicated on page 44 of the hearing transcript.  

The STRs are silent for complaints or findings referable to arthritis of the hands and knees, acid reflux or a hiatal hernia, or sleep apnea.  An April 1969 STR noted a mass on the PIP joint of the left index finger.  

A March 1970 separation examination noted normal lower and upper extremities.  In a March 1970 Report of Medical History, the Veteran denied having swollen or painful joints, or arthritis.

The post-service treatment records do reflect diagnoses of sleep apnea, acid reflux and a hiatal hernia, and arthritis.  (See August 2003 and April 2004 treatment record).  However, none of these conditions is shown to have been present until many years after the Veteran's period of active service.  

Significantly, a June 1999 private record noted that the Veteran suffered a right wrist fracture in April 1996.  He worked as a fork lift operator for Con Edison and was required to do heavy lifting.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

The record does not show, nor does the Veteran assert, that he has specialized education, training, or experience that would qualify him to provide a medical opinion on this matter.  The Veteran is competent to describe his symptomatology, but is not competent to diagnose his symptoms (i.e., arthritis, a hiatal hernia, or sleep apnea).

The Veteran testified that he does not know of an injury to his hands or knees that would have caused arthritis.  He testified that stress might have caused his hiatal hernia and acid reflux.  See Caluza, 7 Vet. App. 498.

The separation examination and STRs are highly probative both in that the Veteran's subjective reports and the objective findings noted at that time do not show that he had complaints or findings related to the claimed conditions. 

Hence, to the extent that the Veteran is not found to have presented lay assertions sufficient to establish a continuity of symptomatology for the purpose of linking the onset of these claimed conditions to his period of active service, service connection must be denied.  


ORDER

Service connection for arthritis of the knees is denied.

Service connection for arthritis of the hands is denied.

Service connection for acid reflux and hiatal hernia is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran asserts that his hypertension , low back disorder, tinnitus, vertigo, breathing problems, hearing loss and PTSD are due to his active service including that in the Republic of Vietnam.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The claims must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c) (4) to resolve diagnosis (es) and etiology.  

To the extent that the Veteran relates the onset of each of these conditions to an event or incident of his service, VA examinations should be performed to determine the nature and claim etiology of claimed disorders.  

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran received treatment for PTSD at the New Port Richey Clinic, Tampa Hospital, and Haley, as indicated on pages 15 and 25 of the hearing transcript. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should undertake any action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence, if any, are still needed to substantiate his claim for service connection for PTSD, with specific citation to the recent change to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2.  The RO should take appropriate action in order obtain copies of any outstanding records of treatment by VA or other health care provider for the claimed conditions since service.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The RO then should have the Veteran scheduled for VA examinations to determine the nature and likely etiology of the claimed hypertension, low back disorder, hearing loss and tinnitus, vertigo, breathing problems, and PTSD.  

The relevant documents in the claims file should be made available to the examiner(s) for review in connection with the examination. The VA examiner(s) should acknowledge such review in the examination report.  

After reviewing the entire record and examining the Veteran, the appropriate VA examiner should opine as to whether it is at least as likely as not that any current disability manifested by hypertension, low back injury residuals, hearing loss or tinnitus, vertigo, breathing problems or PTSD are due to an event or incident of his period of active service.  

All indicated studies should be performed, and all findings reported in detail. The VA examiner is specifically requested to comment on the STRs, including the in-service histories and the Veteran's lay assertions. A complete explanation based on clinical experience, medical expertise, and established medical principles for all opinions expressed should be provided in a legible report. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


